DETAILED ACTION
Applicant: PARK, Junbum; KOO, Namil; BAEK, Inkeun; & YOON, Jongmin
Assignee: Samsung Electronics Co., LTD. 
Attorney: Eugene M. LEE (Reg. No.: 32,039)
Filing: Non-Provisional Application filed 24 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-17 are currently pending before the Office.

Priority
The instant application claims foreign priority to KR 10-2020-0084345 filed 08 July 2020.

Information Disclosure Statement
The information disclosure statement (IDS) filed 02/24/2021 has been considered.

Drawings
The drawings are objected to because reference numerals – Ib & Is in Figures 1A & 12A-12B should be amended to make clear that they are referring to “current- I” and not the capitalized word “Is” by amending the references numerals to include subscript: e.g. “Ib” and “Is”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 30 – includes the phrases “it is indispensable to exchange probes” and “it is hard to secure constancy in the measurement using existing probes” which include terms are unclear and the phrases should be amended to “it is necessary to exchange probes” and “it is hard to secure consistent measurements using existing probes”.
Paragraphs 33, 37, 40, 44, 53, 94, 97, & 99 – include the reference numerals – Ib & Is which should be amended to make clear that they are referring to “current- I” and not the capitalized word “Is” by amending to include subscript: e.g. “Ib” and “Is.
Paragraphs 73 & 80 – include the phrase “may operate as one of probes having different functions” which should be amended to “may operate as a probe having different functions” or “may operate as one of many probes having different functions”.
Paragraphs 90 & 95 – includes the phrases “is maintained turned on in operation” and “is also maintained turned on in operation” which should be amended to either “maintained on” or “turned on” since “turning” refers to a change and “maintained” refers to avoiding change.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9 and 14 include the phrase “wherein the isolation layer includes one of a reflecting structure and an absorbing structure based on at least one selected from metal and a dielectric” which is indefinite since it is unclear if “based on at least one selected from metal and a dielectric” refers back to just “an absorbing structure” or if it refers back to the “isolation layer”/“one of a reflecting structure and an absorbing structure”.  If it is limited to the absorbing structure, then it should be amended to “wherein the absorbing structure is based on at least one selected from metal and a dielectric”.  If it refers to the “isolation layer”, then it should be amended to “wherein the isolation layer is based on at least one selected from metal and a dielectric”.  For purposes of examination, the “isolation layer” must include at least one of a reflecting structure, an absorbing structure, a metal, or a dielectric.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9-10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US Pat. 7,315,175) and Federici et al. (US Pat. 7,459,687).
Regarding claim 1, Cole discloses a hybrid probe (Cole: Figs. 9-10), comprising:
a probe body (83) including a wiring (wires 87,99 fibre 101) and extending in a first direction (83); and

    PNG
    media_image1.png
    628
    1094
    media_image1.png
    Greyscale


a probe tip (3) coupled to the probe body (83) and including a first antenna (21; C.6:L.56-65 emitter & detector configured as antennae; C.12:L.20-52 emitter 21), a second antenna (23; C.6:L.56-65; C.12:L.20-52 detector 23), and an isolation layer (3; C.8:L.6-29 dielectric member b/w emitter & detector to provide probe rigidity and prevent internal dielectric/air interfaces),
wherein the hybrid probe operates in a reflection mode (Fig. 4; C.10:L.10-28 radiation reflected back from sample 5) using the first antenna (21) and the second antenna (23).
However, Cole fails to disclose a reflection and a transmission mode.
In a related field of endeavor, Federici et al. discloses a hybrid probe (Federici et al.: Figs. 1-2 THz receiver 104 THz emitter 106), comprising:
a probe body including a wiring (Fig. 1 doubler 110 femtosecond laser 112 laser 114 computer 116 circuitry 118,120,122 – correspond to probe body & wiring); and

    PNG
    media_image2.png
    501
    885
    media_image2.png
    Greyscale

a probe tip (THz receiver 104 THz emitter 106 chopper 124) coupled to the probe body (Fig. 1 connected) and including a first antenna (106; C.6:L.39-61 photoconducting antenna w/ dipole structure 212,214), a second antenna (104), and an isolation layer (antenna 106,104 are separated),
wherein the hybrid probe operates in a reflection mode (Fig. 1 - reflection mode through mirrors 126; C.6:L.6-20 THz-TDS apparatus, which is configurable for transmission, reflection and visible pump/THz probe spectroscopy (see Table 1), is shown in FIG. 1) using the first antenna (106) and the second antenna (104), and operates in a transmission mode using the second antenna (Fig. 1 - second femtosecond laser light provided by doubler 110 to sample 102 for transmission mode; C.6:L.6-20; C.12:L.58-C.13:L.7 transmission & reflection configurations).
In view of the ability to measure atomic level interfacial defects in dielectrics using terahertz radiation through transmission and reflection through a sample as is disclosed in Federici et al. at Figures 1-2 & Columns 2-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Federici et al. with the teachings of Cole to measure atomic level interfacial defects in dielectric layers using transmission and reflection of terahertz radiation.

Regarding claim 9, Cole and Federici et al. further disclose wherein the isolation layer includes one of a reflecting structure (Cole: Fig. 9 ellipsoidal surfaces 91,93; C.12:L.23-34; Federici et al.: Fig. 1 reflectors 126; C.5:L.40-43) and an absorbing structure (Cole: Fig. 9 dielectric body 3; C.12:L.1-52) based on at least one selected from metal (Cole: C.12:L.23-34 Ellipsoidal surface 91 is coated with metal in order to enhance its reflective properties) and a dielectric (Cole: Fig. 9 dielectric body 3; C.12:L.1-52).
Regarding claim 10, Cole discloses a physical property analysis apparatus (Cole: Figs. 9-10; Abstract – probe for examining a sample (5)), comprising:
a light source (105) configured to generate and output a beam (85,105);
a hybrid probe (Figs. 9-10 body 3 probe 83) configured to operate in one of a transmission mode and a reflection mode (Fig. 4; C.10:L.10-28 radiation reflected back from sample 5);
a stage (Figs. 3-8 sample/object 5 is resting on a surface or held by tip 73 or balloon 75) configured to receive thereon an object (5) that is to be analyzed (Abstract);
an optical system (Figs. 9-10 fibers 85,97 umbilical 101 dispersion control 107 beam splitter (BS) 109 optical delay 111) configured to radiate the beam from the light source (105) to the hybrid probe (3,83); and

    PNG
    media_image3.png
    302
    911
    media_image3.png
    Greyscale

a detector (117) configured to detect a signal (99) generated from an infrared (IR) signal reflected (C.12:L.29-C.13:L.18 THz radiation reflected from sample detected) from the object (5),
wherein the hybrid probe (3,83) includes a probe body (83) and a probe tip (3), the probe body (83) including a wiring (wires 87,99 fibre 101), and the probe tip (3) coupled to the probe body (83) and including an emitter antenna (21; C.6:L.56-65 emitter & detector configured as antennae; C.12:L.20-52 emitter 21), a detector antenna (23; C.6:L.56-65; C.12:L.20-52 detector 23), and an isolation layer (3; C.8:L.6-29 dielectric member b/w emitter & detector to provide probe rigidity and prevent internal dielectric/air interfaces),

    PNG
    media_image1.png
    628
    1094
    media_image1.png
    Greyscale

wherein the physical property analysis apparatus (Figs. 9-10; Abstract) is configured to analyze the object (5) using the emitter antenna (21) and the detector antenna (23) in a reflection mode (Fig. 4; C.10:L.10-28 radiation reflected back from sample 5).
However, Cole fails to disclose a reflection and a transmission mode.
In a related field of endeavor, Federici et al. discloses a physical property analysis apparatus (Federici et al.: Fig. 1; Abstract – determine defects in wafers as soon as fabricated), comprising:
a light source (112,114) configured to generate and output a beam (C.5:L.33-52 visible pump beam is obtained by frequency doubling 110 the pulse train from the Ti-Sapphire laser 112. It is then mechanically chopped 124. The THz pulse train is generated and detected by the aid of two similar photoconductive antennas.);

    PNG
    media_image2.png
    501
    885
    media_image2.png
    Greyscale

a hybrid probe (Figs. 1-2 THz receiver 104 THz emitter 106) configured to operate in one of a transmission mode and a reflection mode (C.6:L.6-20);
a stage configured to receive thereon (Figs. 8A-8C; C.12:L.58-C.13:L.7 sample can be rotated in the p- and s-planes) an object that is to be analyzed (sample 102);
an optical system (Fig. 1 doubler 110 reflectors 126 & other mirrors) configured to radiate the beam from the light source (112,114) to the hybrid probe (104,106); and
a detector configured to detect a signal (C.5:L.33-62) generated from an infrared (IR) signal transmitted (C.6:L.6-20) from the object (102),
wherein the hybrid probe (Figs. 1-2 THz receiver 104 THz emitter 106) includes a probe body (Fig. 1 doubler 110 femtosecond laser 112 laser 114 computer 116 circuitry 118,120,122 – correspond to probe body & wiring) and a probe tip (THz receiver 104 THz emitter 106 chopper 124), the probe body including a wiring (Fig. 1), and the probe tip being coupled to the probe body and including an emitter antenna (106), a detector antenna (104), and an isolation layer (antenna 106,104 are separated),
wherein the physical property analysis apparatus (Abstract) is configured to analyze the object (102) using the emitter antenna (106) and the detector antenna (104) in the reflection mode (Fig. 1; reflection mode through mirrors 126; C.6:L.6-20) using the first antenna (106) and the second antenna (104), and analyze the object (102) using the detector antenna (104) in the transmission mode using the second antenna (Fig. 1 - second femtosecond laser light provided by doubler 110 to sample 102 for transmission mode; C.6:L.6-20).
In view of the ability to measure atomic level interfacial defects in dielectrics using terahertz radiation through transmission and reflection through a sample as is disclosed in Federici et al. at Figures 1-2 & Columns 2-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Federici et al. with the teachings of Cole to measure atomic level interfacial defects in dielectric layers using transmission and reflection of terahertz radiation.

Regarding claim 14, Cole and Federici et al. further disclose wherein the isolation layer includes one of a reflecting structure (Cole: Fig. 9 ellipsoidal surfaces 91,93; C.12:L.23-34; Federici et al.: Fig. 1 reflectors 126; C.5:L.40-43) and an absorbing structure (Cole: Fig. 9 dielectric body 3; C.12:L.1-52) based on at least one selected from metal (Cole: C.12:L.23-34 Ellipsoidal surface 91 is coated with metal in order to enhance its reflective properties) and a dielectric (Cole: Fig. 9 dielectric body 3; C.12:L.1-52).  However, Cole and Federici et al. fail to disclose a certain thickness.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a flat metal plate isolation layer of at least 70 nm to provide adequate isolation between antenna elements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, Federici et al. further discloses wherein: the light source (112,114) is configured to generate and output a femtosecond pulsed laser beam (112; C.5:L.53-C.6:L.20 femtosecond pulsed laser beam), and the optical system includes: a scanner (delay lines 1,2,3) configured to delay (C.13:L.40-C.14:L.67 delay lines scanned) the femtosecond pulsed laser beam from the light source (112; C.5:L.53-C.6:L.20); and a mirror unit (Fig. 1 mirrors) configured to transmit the femtosecond pulsed laser beam from one of the light source (112) and the scanner (delay lines 1,2,3; C.13:L.40-C.14:L.67) to the hybrid probe (emitter antenna 106 detector antenna 104).

    PNG
    media_image2.png
    501
    885
    media_image2.png
    Greyscale

Regarding claim 16, Federici et al. further discloses wherein: the mirror unit (Fig. 1 mirrors) includes a first mirror unit (Fig. 1 mirrors & delay line 2) configured to transmit the femtosecond pulsed laser beam (112; C.5:L.53-C.6:L.20) to the emitter antenna (106), and a second mirror unit (Fig. 1 mirrors & delay line 3) configured to transmit the femtosecond pulsed laser beam (112: C.5:L.53:L.6:L.20) to the detector antenna (104), in the reflection mode (Fig. 1; reflection mode through mirrors 126; C.6:L.6-20), a pump beam (112; C.5:L.53-C.6:L.20) is radiated to the emitter antenna (106) through the first mirror unit (Fig. 1 mirrors & delay line 2) and a probe beam (112; C.5:L.53-C.6:L.20) is radiated to the detector antenna (104) through the second mirror unit (Fig. 1 mirrors & delay line 3), and when an infrared (IR) signal is generated in the emitter antenna (106) and radiated to the object (102), a signal resulting from the IR signal (C.5:L.33-C.6:L.20) that has been reflected from the object (102) is detected through the detector antenna (104).
Regarding claim 17, Federici et al. further discloses the apparatus further comprising a signal generator (Fig. 1 doubler 110 chopper 124 delay line 1) arranged below the object (102), wherein, in the transmission mode (Fig. 1 - second femtosecond laser light provided by doubler 110 to sample 102 for transmission mode; C.6:L.6-20), a probe beam (12; C.5:L.53-C.6:L.20) is radiated to the detector antenna (104) through the mirror unit (Fig. 1 mirrors & delay line 3), and when an infrared (IR) signal is generated by the signal generator (Fig. 1 doubler 110 chopper 124 delay line 1) and radiated to the object (102), a signal resulting from the IR signal (C.5:L.33-C.6:L.20) that has passed through the object (102) is detected through the detector antenna (104).

Allowable Subject Matter
Claims 2-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 11, the closest prior art references are:
Cole – which discloses a hybrid probe (Cole: Figs. 9-10) for investigating samples (5) using a terahertz (THz) emitter (21) and a THz detector (23) positioned in a dielectric member (3) for examining the sample (5) through reflection of terahertz radiation (Figs. 9-10).  

    PNG
    media_image1.png
    628
    1094
    media_image1.png
    Greyscale

However, Cole fails to disclose the hybrid probe operates in a transmission mode, it fails to disclose the probe tip includes a semiconductor substrate having a flat shape and an end portion, it fails to disclose the emitter/first antenna is on a first surface of the semiconductor substrate, it fails to disclose the detector/second antenna is on a second surface, opposite to the first surface, of the semiconductor substrate, and it fails to disclose the isolation layer separates the semiconductor substrate into at least two sections.
Federici et al. – which discloses a method of determining the density of defects in wafers (Federici et al.: Fig. 1; Abstract) as they are manufactured using femtosecond pulsed laser source (112), a THz emitter (106), and a THz detector (104).  However, Federici et al. fails to disclose the probe tip extending in a first direction from the probe body, it fails to disclose the probe tip includes a semiconductor substrate having a flat shape and an end portion, it fails to disclose the end portion having a tapering shape having a sharp point at a side opposite a portion of the probe tip couples to the probe body, it fails to disclose the emitter/first antenna is on a first surface of the semiconductor substrate, it fails to disclose the detector/second antenna is on a second surface, opposite to the first surface, of the semiconductor substrate, and it fails to disclose the isolation layer separates the semiconductor substrate into at least two sections.

    PNG
    media_image2.png
    501
    885
    media_image2.png
    Greyscale

Prater et al. (US Pub. 2019/0120753) – which discloses a photo-thermal spectroscopic imaging system (Prater et al.: Figs. 1A-1B; Abstract) for producing chemical image maps (150,152) of samples (125) utilizing a femtosecond infrared laser source (112; ¶145), steering mirrors (116,118,128,138), collection optics (120,134) above and below the sample (125) and stage (119) for reflection and transmission detection (140,142; ¶¶141-146).  However, Prater et al. fails to disclose a hybrid probe including a first/emitter antenna and a second/transmitter antenna, it fails to disclose the probe tip extending in a first direction from the probe body, it fails to disclose the probe tip includes a semiconductor substrate having a flat shape and an end portion, it fails to disclose the end portion having a tapering shape having a sharp point at a side opposite a portion of the probe tip couples to the probe body, it fails to disclose the emitter/first antenna is on a first surface of the semiconductor substrate, it fails to disclose the detector/second antenna is on a second surface, opposite to the first surface, of the semiconductor substrate, and it fails to disclose the isolation layer separates the semiconductor substrate into at least two sections.

    PNG
    media_image4.png
    564
    471
    media_image4.png
    Greyscale

Globisch et al. (US Pub. 2021/0336346) – which discloses a hybrid probe (Globisch et al.: Fig. 7) including a probe body (4) including wiring (fibers 21,22 waveguide 41,42 evaluation unit 5), a probe tip (11) extending a first direction from the probe body (4) including a first/emitter antenna (111), a second/detector antenna (112), and an isolation layer (127; ¶52 trench 127 providing an electrical insulation between the antennas 110, 112).  However, Globisch et al. fails to disclose a hybrid probe operates in a transmission mode, it fails to disclose the probe tip includes a semiconductor substrate having a flat shape and an end portion, it fails to disclose the end portion having a tapering shape having a sharp point at a side opposite a portion of the probe tip couples to the probe body, it fails to disclose the emitter/first antenna is on a first surface of the semiconductor substrate, it fails to disclose the detector/second antenna is on a second surface, opposite to the first surface, of the semiconductor substrate, and it fails to disclose the isolation layer separates the semiconductor substrate into at least two sections.
Furthermore, there isn’t any teaching or motivation in the prior art for a hybrid probe (claim 1) or a physical property analysis apparatus including a hybrid probe (100), a light source (200), a stage (500), an optical system (300), and a detector (400) (claim 10) wherein the hybrid probe (100) includes a probe body (101) including a wiring and extending in a first direction (Fig. 1); and a probe tip (110) coupled to the probe body (101) and including a first/emitter antenna (113), a second/detector antenna (115), and an isolation layer (117), wherein the hybrid probe (100) operates in a reflection mode using the first/emitter antenna (113) and the second/detector antenna (115), and operates in a transmission mode using the second antenna (115), the probe tip further includes a semiconductor substrate (111) having a flat shape and an end portion (Ep), the end portion (Ep) having a tapering shape having a sharp point at a side opposite a portion of the probe tip (110) couples to the probe body (101), the emitter/first antenna (113) is on a first surface of the semiconductor substrate (111), disclose the detector/second antenna (115) is on a second surface, opposite to the first surface, of the semiconductor substrate (111), and the isolation layer (117) separates the semiconductor substrate (111) into at least two sections (claims 2 & 11), in combination with the other claimed elements.  Claims 3-8 and 12-13 are allowable based on dependency.

    PNG
    media_image5.png
    575
    724
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884